Citation Nr: 0306416	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  96-13 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to September 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which, among other things, denied the 
benefits sought on appeal.  Over the course of this appeal, 
the veteran's claims folder has been transferred to the RO in 
Little Rock, Arkansas.

All other issues on appeal have been either withdrawn by the 
veteran or disposed of by the Board in its February 28, 2003 
decision.  The issue addressed in this decision was subject 
to additional development undertaken at the Board pursuant to 
authority granted in 67 Fed. Reg. 3099 (Jan. 23, 2002) and 
codified at 38 C.F.R. § 19.9. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had numerous complaints of bilateral knee 
trauma during his period of active service.

3.  Although the veteran re-injured his knees subsequent to 
service and has undergone surgical procedures on both knees, 
it is impossible to say that his current disabilities are 
less likely than not to have had their origins in service.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
bilateral knee disabilities were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.103, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
December 2002.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claim 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him two 
physical examinations.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before an RO hearing officer in 
August 1996, and has actively participated in the development 
of his claim on appeal.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The evidence of record shows that the veteran served in the 
United States Navy for approximately fourteen years and had 
numerous complaints of knee injuries.  He first complained of 
injuring his left knee in a fall in March of 1980, and first 
related a problem with his right knee giving way when 
climbing ladders aboard ship in June 1983.  The veteran was 
treated for ligament strain in each instance and it does not 
appear that x-rays were ever performed during service.  Upon 
the veteran's separation examination in August 1992, he 
marked the "yes" box for swollen or painful joints, but 
there were no comments made about his chronic knee problems.

The veteran applied for VA compensation benefits in September 
1994.  He testified before an RO hearing officer in August 
1996, that he had injured both of his knees during service on 
a number of occasions as a consequence of Navy life and 
always climbing ladders, that he had been treated at least 
six times during service for the injuries that he had 
reported, and that he had been advised that his injuries were 
to the ligaments in his knees.  He stated that he had 
continued to have pain in both knees since his discharge from 
service, that he experienced swelling in both of his knees at 
the end of each day, and that he experienced intense pain in 
both knees if he had to stand in excess of three hours.

The veteran underwent VA orthopedic examination in October 
1996, and complained of anterior knee pain aggravated by 
climbing stairs and extended periods of sitting.  Upon 
examination, the veteran had a positive grind test 
bilaterally, the patellas were noted to track slightly 
laterally, and the patellofemoral joints were tender.  X-rays 
of both knees were normal.  Following the examination and 
review of the veteran's claims folder, the examiner diagnosed 
bilateral patellofemoral stress syndrome.

Over the course of this lengthy appeal, the veteran 
experienced re-injury to both knees due to his knees giving 
way.  He underwent another VA examination in March 2003, and 
related his recent history of both right knee tibia plateau 
fracture requiring open reduction, internal fixation, and of 
diagnostic arthroscopy of the left knee.  The examiner 
performed a very thorough review of the veteran's service 
medical records and post-service treatment records, and she 
examined the veteran's lower extremities.  The examiner 
diagnosed tibia plateau fracture, right knee, status-post 
open reduction, internal fixation, and patellofemoral 
syndrome of the left knee.  Unfortunately, the examiner 
stated that it was impossible to determine if the veteran's 
current disabilities either had or did not have their origin 
during his period of active service.  The examiner 
specifically noted that while the veteran's inservice 
complaints appeared to have been rather minor, he had 
continued to complain of pain in both knees associated with 
locking and the medical record did not show a cause for that 
pain.

Given the evidence as outlined above, the Board finds that 
based on the veteran's numerous complaints of knee pain and 
injury during service and the inability of medical experts to 
remove the possibility that the current disabilities had 
their origins subsequent to the veteran's discharge from 
service, the doctrine of resolving all reasonable doubt in 
favor of the veteran must be invoked.  As a consequence, the 
Board finds that it is at least as likely as not that the 
veteran's current knee disabilities had their origins in 
service and, as such, service connection must be and hereby 
is granted.




ORDER

Service connection for bilateral knee disabilities is granted 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

